Citation Nr: 1545644	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-10 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to an initial evaluation in excess of 10 percent for right carpal tunnel syndrome.

6.  Entitlement to an initial evaluation in excess of 10 percent for left carpal tunnel syndrome.

7.  Entitlement to an initial compensable evaluation for tenosynovitis, right hand-thumb.

8.  Entitlement to an initial compensable evaluation for tenosynovitis, left hand thumb.

9.  Entitlement to an initial compensable evaluation for tenosynovitis, left hand little finger.

10.  Entitlement to an initial compensable evaluation for tenosynovitis, right hand little finger.

11.  Entitlement to service connection for costochondritis.

12.  Entitlement to service connection for a bilateral foot disability.

13.  Entitlement to service connection for a bilateral knee disability.

14.  Entitlement to service connection for a bilateral elbow disability.

15.  Entitlement to service connection for a pelvis disability.

16.  Entitlement to service connection for a left shoulder disability.

17.  Entitlement to service connection for pain disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1983 to April 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013, May 2015 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

The Veteran is appealing the July 2013 rating decision, which in pertinent part, denied entitlement to service connection for TMJ, entitlement to service connection for a cervical spine disability, entitlement to service connection for a lumbar spine disability, and entitlement to service connection for a right shoulder disability.  The Veteran is also appealing the May 2015 rating decision for higher initial evaluations for right carpal tunnel syndrome, left carpal tunnel syndrome, tenosynovitis, right hand thumb, tenosynovitis, left hand thumb, tenosynovitis, left hand little finger, and tenosynovitis, right hand little finger.  Finally, the Veteran is appealing the August 2014 rating decision, which in pertinent part, denied entitlement to service connection for costochondritis, entitlement to service connection for a bilateral foot disability, entitlement to service connection for a bilateral knee disability, entitlement to service connection for a bilateral elbow disability, entitlement to service connection for a pelvis disability, entitlement to service connection for a left shoulder disability and entitlement to service connection for pain disorder.

The Board has recharacterized the Veteran's service connection claims for a cervical spine disability, a lumbar spine disability and a right shoulder disability broadly to include any disability affecting the respective area.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

Finally, additional evidence subsequent to the most recent, June 2014 supplemental statement of the case, issued for the Veteran's TMJ, right shoulder, cervical and lumbar spine claims, has been received by VA.  Specifically, such includes VA examinations, VA treatment records and private medical records.  Neither the Veteran, nor his representative, waived Agency of Original Jurisdiction (AOJ) review of this additional evidence.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Here, although the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  As noted above, the record reflects reflect that the additional evidence was submitted by the Veteran and developed by VA.  Nevertheless, in light of the favorable grant for the TMJ claim, remand for AOJ consideration of such is not necessary.  With respect to the remaining claims, as such are remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the development is completed.

The issues of entitlement to service connection for a dental condition, has been raised in a September 2012 report of general information and October 2012 statement, entitlement to service connection for a thoracic spine disability has been raised by the record in June 2015 and August 2015 applications for benefits, the issue of entitlement to service connection for acid reflux has been raised by the record in an August 2015 application for benefits, and entitlement to service connection for erectile dysfunction has been raised by the record in a September 2015 application for benefits, but such have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a cervical spine disability, a lumbar spine disability, a right shoulder disability, costochondritis, a bilateral foot disability, a bilateral knee disability, a bilateral elbow disability, a pelvis disability, a left shoulder disability, pain disorder and higher initial evaluations for right carpal tunnel syndrome, left carpal tunnel syndrome, tenosynovitis, right hand thumb, tenosynovitis, left hand thumb, tenosynovitis, left hand little finger, and tenosynovitis, right hand little finger, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's TMJ is related to active duty.


CONCLUSION OF LAW

The criteria for service connection for TMJ are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal with regard to entitlement to service connection for TMJ.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

With respect to a current disability, a post-service VA treatment record dated in September 2014 reflected that the Veteran had been diagnosed with TMJ.  Thus, this element of the claim is established by the evidence.

The Veteran's service treatment records are determined to be unavailable in this case.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

The evidence of record supports a finding that the Veteran experienced dental problems during service.  Specifically, in support of his claim that his TMJ began in service, the Veteran submitted two April 2013 buddy statements, which both stated that the Veteran had an extra-long dentist appointment during service and that afterward he was quarantined for 48 hours and it was requested that all soldiers leave the Veteran alone during this period of time.  In a July 2012 statement, the Veteran reported that during service, although he could not recall the specific date, he had all four wisdom teeth removed in one appointment.  He further stated he was not sedated and after the first three teeth were removed, the fourth tooth broke inside his gums, which caused a long appointment as the dentist was trying to retrieve the broken piece of tooth.  He further stated that since this incident he has experienced clicking and popping of his jaw.

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to report that he experienced clicking and popping of his jaw during service and since service, as such is based on his experience and personal knowledge that come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). Likewise, April 2013 buddy statements, as documented eyewitnesses of record are competent to report what they saw and heard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge). 

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the April 2013 submitted buddy statements and statements of the Veteran are less than credible. 

With respect to whether the Veteran's current TMJ is related to service, the Veteran has not been afforded a VA examination.  However, a September 2014 VA treatment record reported Veteran described dental work done, including teeth extraction, during his active military service and since then he had been suffering from chronic jaw pains.  Furthermore, in the September 2014 VA treatment record, Dr. Huang stated it was his medical opinion the Veteran's current TMJ disorder was more than likely related to his dental treatments received while he was in the military.  The Veteran also provided a September 2014 statement from a doctor of dental surgery who stated the Veteran's TMJ may have more than likely initiated during the removal of his third molar while in military service.

In consideration of the evidence of record, the Board finds that the Veteran has TMJ that is likely attributable to his active military service.  Although he was not diagnosed with TMJ during service, the Veteran has submitted seemingly credible lay statements and reported that he experienced symptoms during military service similar to those he has now as a result of TMJ.  Additionally, the Veteran has obtained positive medical nexus opinions which find support in the record.  Given these facts, and when resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted for TMJ on a direct incurrence basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for TMJ is granted.


REMAND

The Veteran filed a May 2015 notice of disagreement with respect to the May 2015 rating decision.  Specifically, the Veteran is appealing the May 2015 rating decision for higher initial evaluations for right carpal tunnel syndrome, left carpal tunnel syndrome, tenosynovitis, right hand thumb, tenosynovitis, left hand thumb, tenosynovitis, left hand little finger, and tenosynovitis, right hand little finger.  The Veteran also submitted timely August 2015 notice of disagreements with the respect to the August 2015 rating decision.  The Veteran is appealing the August 2015 rating decision with respect to entitlement to service connection for costochondritis, entitlement to service connection for a bilateral foot disability, entitlement to service connection for a bilateral knee disability, entitlement to service connection for a bilateral elbow disability, entitlement to service connection for a pelvis disability, entitlement to service connection for a left shoulder disability and entitlement to service connection for pain disorder.  A statement of the case has not been issued to the Veteran with respect to these issues.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, these issues must be remanded for issuance of a statement of the case. 

The Veteran was afforded examinations for shoulder and arm conditions, neck conditions and back conditions in January 2014.  The January 2014 VA examiner provided a similar opinion for the Veteran's claims for a cervical spine disability, a lumbar spine disability and a right shoulder disability.  In pertinent part, the January 2014 VA examiner noted with respect to each claim that the record reflected post service complaints related the Veteran's neck, low back and right shoulder, and included post service work related injuries.  The January 2014 VA examiner further noted that the Veteran apparently claimed that he had an excellent military tour and honorable discharge with no conditions or injuries.  Therefore, the January 2014 VA examiner opined that the identified neck, low back and right shoulder conditions were less likely than not incurred during military service.

However, these January 2014 nexus opinions do not address the Veteran's and other lay statement of record, of complaints of pain during and since service for the neck, low back and right shoulder.  Moreover, in a June 2012 statement, the Veteran reported he often asked to go to sick call but was denied as his excuse did not seem severe enough to his platoon or squad leaders at the time.  Such is also supported by additional June 2012 buddy statements and other lay statements of record.  The Veteran is competent to report on his symptoms and observations that he experiences through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis).  The Veteran's contentions of chronic pain and discomfort since service do not appear to have been considered in the January 2014 VA examination reports.  Moreover, the January 2014 nexus opinions do not consider the Veteran's contention that he initially hurt his back, neck and right shoulder during service then subsequently aggravated such after service.  

Thus, for the reasons detailed above, the Board finds the January 2014 examination reports and medical opinions, obtained with respect to the cervical spine, lumbar spine and right shoulder claims are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain an additional examination and opinion for the Veteran's cervical spine, lumbar spine and right shoulder claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Finally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran most recently received VA treatment from the VA Loma Linda Healthcare System in June 2015.  Thus, on remand, updated VA treatment records from the VA Loma Linda Healthcare System, to include all associate outpatient clinics, since June 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case pursuant to the May 2015 notice of disagreement, as to the May 2015 rating decision, for the issues higher initial evaluations for right carpal tunnel syndrome, left carpal tunnel syndrome, tenosynovitis, right hand thumb, tenosynovitis, left hand thumb, tenosynovitis, left hand little finger, and tenosynovitis, right hand little finger and pursuant to the August 2015 notice of disagreements, as to the August 2015 rating decision for entitlement to service connection for costochondritis, entitlement to service connection for a bilateral foot disability, entitlement to service connection for a bilateral knee disability, entitlement to service connection for a bilateral elbow disability, entitlement to service connection for a pelvis disability, entitlement to service connection for a left shoulder disability and entitlement to service connection for pain disorder.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2014). 

Only if the Veteran completes an appeal with respect to any issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

2.  Obtain the Veteran's VA treatment records dated from June 2015 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Provide the Veteran with a VA examination physician to determine the etiology any cervical spine, lumbar spine and right shoulder disabilities diagnosed during the pendency or proximate to the claim. The Veteran's claims file, and a copy of this remand must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished. Based upon a complete review of the evidence of record, to include the Veteran's and other lay statements of record, the VA examiner must provide the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that any identified disability of the cervical spine, lumbar spine, and/or right shoulder began in service, was caused by service, or is otherwise related to service.

A complete rationale for all opinions must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


